Title: John Low to Thomas Jefferson, 15 December 1811
From: Low, John
To: Jefferson, Thomas


          
            
                  Respected Sir 
                   
                     Washington City. 
                     Decr 15th 1811
            
		  About 2 weeks ago I sent you pr mail a Sett of the Encyclopædia, accompanied with a letter, which I hope you have received. Being doubtful however whither they might have arrived I have thought proper to write you a few more lines, on the subject.—As I shall return in a few days, for newyork, by way of Baltimore, I would be extremely glad if the amount, (which is 75$) could be forwarded on to the last mentioned place, within a week from this; or after that to Newyork, directed to me. 
		  —I
			 remain yours with
            the greatest respect
                  Jno Low.
          
          
            P.S. Not being acquainted with any of your correspondents, I take this mode of conveyance.—
          
        